Citation Nr: 1755983	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss from August 7, 2008, to September 26, 2016, in excess of 30 percent from September 27, 2008, to October 27, 2016, and in excess of 20 percent since October 28, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1985 to July 1992 and from July 2007 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

In June 2014 and April 2016, the Board remanded the case for additional procedural and evidentiary development.  


FINDINGS OF FACT

1.  Prior to February 8, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 44 decibels (dB) and speech recognition ability of 90 percent in the right ear and a puretone threshold average of 33 dB and speech recognition ability of 90 percent in the left ear, at worst.

2.  After affording the Veteran the benefit of the doubt, from February 8, 2016, to September 26, 2016, his bilateral hearing loss disability was productive of a puretone threshold average of 98 dB and speech recognition ability of 60 percent in the right ear and a puretone threshold average of 56 dB and speech recognition ability of 78 percent in the left ear, at worst.

3.  From September 27, 2016, to October 27, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 84 dB and speech recognition ability of 50 percent in the right ear and a puretone threshold average of 54 dB and speech recognition ability of 76 percent in the left ear, at worst.

4.  Since October 28, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 84 dB and speech recognition ability of 64 percent in the right ear and a puretone threshold average of 56 dB and speech recognition ability of 80 percent in the left ear, at worst.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss from August 7, 2008, to February 7, 2016, in excess of 30 percent from September 27, 2016, to October 27, 2016, and in excess of 20 percent since October 28, 2016, have not been met; however, after affording the Veteran the benefit of the doubt, the criteria for a 20 percent disability rating, but not higher, from February 8, 2016, to September 26, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In April 2016, the Board remanded the case to associate with the claims file outstanding VA treatment records since June 2013, schedule the Veteran for a VA audiological examination, and to issue a supplemental statement of the case (SSOC) if any benefit was denied.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that his bilateral hearing loss disability should be rated higher than the currently-assigned disability ratings. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability rating assigned after the grant of service connection, effective August 7, 2008; thus, the appeal period stems since that time. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

In July 2009, the Veteran filed an informal claim for service connection for bilateral hearing loss.  He filed a formal service connection claim in September 2009.  This disability was granted service connection, effective August 7, 2008, which was the first day following the Veteran's active duty service, by a December 2009 rating decision, which also assigned a noncompensable (zero percent) disability rating.  

In July 2009, the Veteran underwent a private audiological evaluation of his hearing, during which he noted that he worked with mortars and firearms.  He indicated that he was unable to use hearing protection at all times due to his military service duties.  He complained of tinnitus, but stated that he did not have any dizziness symptoms.  An audiometry evaluation showed moderate sensorineural hearing loss with the right ear slightly worse than the left, and ranging from 30 dB to 80 dB loss.  The medical professional noted that the majority of the Veteran's puretone thresholds in the mild and high frequencies averaging approximately in the 35 dB to 40 dB range, and with worsening above the 4,000 Hertz (Hz) frequency.  While this evaluation showed pure tone threshold results, as well as speech discrimination scores for both ears, the evaluator noted that the speech discrimination scores came from a W-22 word recognition test, rather than the Maryland CNC test.  See 38 C.F.R. § 4.85 (requiring that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  Accordingly, the Board determines that the July 2009 private audiology evaluation is inadequate to rate the severity of the Veteran's hearing loss.  

The Veteran underwent a VA audiological evaluation in September 2009, during which he was examined for hearing aids.  An audiogram showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
X
50
X
LEFT
45
35
X
35
X

An "X" designation in the table indicates that the puretone threshold was not tested or is otherwise unavailable.  Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  While this evaluation showed that the Veteran had hearing loss for VA purposes, it is inadequate to adjudicate the severity of the Veteran's hearing loss disability because the puretone threshold reading at 3,000 Hz was not tested.  


The Veteran was afforded a VA audiological examination in November 2009, which showed that his puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
35
40
50
44
LEFT
40
30
30
30
33

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 90 percent in each ear.  Although the Veteran contended in a July 2010 statement that this examination was inadequate because the examiner increased the volume during the speech discrimination test until he could hear the words, the Board finds that this examiner's findings and opinions are adequate to rate the Veteran's disability.  The Board may assume a VA medical examiner is competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurse's statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  

A January 2010 VA internal medicine nurse practitioner note showed that the Veteran complained that his hearing aids were not working well for his type of work.  Although he was wearing the hearing aids, he stated that they did not meet all of his needs.  A January 2010 letter from a private doctor noted that the Veteran's hearing loss was significant and moderate in nature due to noise exposure.  

Many VA treatment records show that the Veteran was treated for various disorders associated with his ears in 2014; however, these records do not show that he was evaluated for hearing loss, including puretone thresholds and speech discrimination scores.  

In June 2014, the Board remanded the case for another VA audiological evaluation.  Although the Veteran underwent a VA examination in September 2014, the examiner did not note the Veteran's speech discrimination scores.  In an April 2016 remand, the Board determined that another VA examination was necessary to adjudicate the Veteran's claim, in part, because the September 2014 VA examination was incomplete.  In fact, in an April 2016 statement, the Veteran's representative contended that the September 2014 VA examination was inadequate because the VA examiner was unable to determine the Veteran's speech discrimination scores.  Accordingly, the Board determines that the September 2014 VA examination report is inadequate and the Board shall not analyze it further.  

In December 2015, the Veteran complained of decreased hearing acuity in the right ear and he was noted to have clear liquid coming out of his right ear.  

In February 2016, the Veteran stated that he underwent a surgery on his right ear that month and that his hearing loss symptoms had worsened.  VA treatment records, including a March 2016 VA surgery clinic note, show that he had a right post-auricular tympanoplasty for a 30 percent perforation of the right ear drum and that his right ear tympanic membrane perforation was repaired.  The Board notes that the Veteran filed a claim of entitlement to service connection for a right ear tympanic membrane perforation, but this claim and the Veteran's symptoms associated with this disability are not ready for adjudication and are subject to another Board decision.  

A February 2016 VA audiological evaluation showed the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
80
85
80
LEFT
50
45
45
55
49

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 64 percent in the right ear and 78 percent in the left ear.  

As noted above, the Board remanded the case in April 2016 for another a VA examination to determine the current severity of the Veteran's bilateral hearing loss symptoms. 

The Veteran alleged that his hearing loss symptoms had worsened since the February 2016 surgery in two April 2016 statements.  

An April 2016 VA audiology note showed the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
85
85
95
88
LEFT
55
55
55
60
56

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 68 percent in the right ear and 80 percent in the left ear.  The evaluator noted that the Veteran had mixed pattern hearing loss in the right ear and that his word recognition score was better than his score prior to the February 2016 right ear surgery.  

A June 2016 VA audiology note showed the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
90
95
100
98
LEFT
60
50
50
55
54

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 60 percent in the right ear and 84 percent in the left ear.  

In July 2016, the Veteran contended that his hearing loss symptoms had worsened.  In a July 2016 letter, a private physician stated that the Veteran had significant and severe bilateral hearing loss disability.  

A September 2016 VA audiology note showed the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
80
80
85
84
LEFT
60
50
50
55
54

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 50 percent in the right ear and 76 percent in the left ear.  

Following the Board's remand, the Veteran was afforded a VA examination in October 2016, during which his puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
80
80
85
84
LEFT
60
55
55
55
56

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 64 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact his ability to work.  

In a November 2016 statement, the Veteran's representative noted that the Veteran's hearing loss symptoms worsened since the February 2016 right ear surgery.  The Veteran made similar statements in April 2017, but neither the Veteran nor his representative has asserted that the current severity of his hearing loss is worse than that which was recorded during the October 2016 VA examination.  

The Board has considered the Veteran's statements and complaints, as well as the statements from his representative; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability.  See Martinak, 21 Vet. App. at 447.  Additionally, while many VA and private treatment records show complaints of and treatment for abnormal ear symptoms, only the VA examinations from November 2009 and October 2016 and VA evaluations from February 2016, April 2016, June 2016, and September 2016 include puretone threshold readings and speech discrimination scores using the Maryland CNC test; thus, the Board determines they are highly probative evidence in determining the severity of the Veteran's hearing loss disability.  Although the Veteran's hearing was evaluated by a private audiologist in July 2009, the speech discrimination test did not comport with VA regulations.  Likewise, although VA tested the Veteran's puretone thresholds in September 2009, the puretone threshold result for the 3,000 Hz frequency was unavailable.  Similarly, a September 2014 VA examination report shows puretone threshold readings, but fails to show valid speech discrimination scores.  Thus, the probative value of these VA and private medical records is greatly diminished.  

Given the abovementioned evidence, the Board finds that From August 7, 2008, to February 7, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 44 dB and speech recognition ability of 90 percent in the right ear and a puretone threshold average of 33 dB and speech recognition ability of 90 percent in the left ear, at worst.  As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 44 dB and a speech recognition score of 90 percent during the November 2009 VA audiological examination, it receives a designation of II.  See id.  Because the left ear had a puretone average of 33 dB and a speech recognition score of 90 percent, it also receives a designation of II.  See id.  The intersection of designations II and II on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable rating in November 2009.  See 38 C.F.R. § 4.85, DC 6100.  Accordingly, the Veteran's bilateral hearing loss did not warrant a rating in excess of zero percent from August 7, 2008, to February 7, 2016.  

In multiple statements, the Veteran alleged that his hearing loss symptoms worsened in February 2016 and that he underwent a right ear surgery.  After reviewing multiple VA audiological evaluations, including in February 2016, April 2016, and June 2016, and after affording the Veteran the benefit of the doubt, the Board determines that from February 8, 2016, to September 26, 2016, his bilateral hearing loss disability was productive of a puretone threshold average of 98 dB and speech recognition ability of 60 percent in the right ear and a puretone threshold average of 56 dB and speech recognition ability of 78 percent in the left ear, at worst.  After applying the mechanical formula in 38 C.F.R. § 4.85, the evidence shows that a 20 percent disability rating, but not higher, is warranted based on the February 2016 and April 2016 VA evaluations.  See 38 C.F.R. § 4.85, DC 6100.  While a 10 percent disability is warranted based on the June 2016 VA evaluation, the Board determines that after affording the Veteran the benefit of the doubt, his hearing loss warrants a disability rating of 20 percent, but not higher, from February 8, 2016, to September 26, 2016.  

VA regulations include two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests.  The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound.  See id.  Based on the puretone thresholds recorded in the February 2016, April 2016, and June 2016 VA audiological evaluation reports, the provisions located in 38 C.F.R. § 4.86 (2017) do not apply as they would not provide a higher disability rating for the Veteran's symptoms. 

Next, the Board finds that from September 27, 2016, to October 27, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 84 dB and speech recognition ability of 50 percent in the right ear and a puretone threshold average of 54 dB and speech recognition ability of 76 percent in the left ear, at worst.  Specifically, these are the puretone and speech discrimination results garnered during the September 2016 VA audiological evaluation.  After applying the mechanical formula in 38 C.F.R. § 4.85, as well as considering the special rating criteria in 38 C.F.R. § 4.86, the Veteran's symptoms did not warrant a disability rating in excess of 30 percent for this time period.  

Similarly, the Board finds that since October 28, 2016, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 84 dB and speech recognition ability of 64 percent in the right ear and a puretone threshold average of 56 dB and speech recognition ability of 80 percent in the left ear, at worst.  Specifically, these results were noted in the October 2016 VA examination report.  After applying the provisions of 38 C.F.R. § 4.85 and § 4.86, the evidence does not indicate that the Veteran's disability picture approximates a disability rating in excess of 20 percent since October 28, 2016.  

In sum, the preponderance of the evidence is against an initial compensable disability rating for bilateral hearing loss from August 7, 2008, to February 7, 2016, in excess of 30 percent from September 27, 2016, to October 27, 2016, and in excess of 20 percent since October 28, 2016; however, after affording the Veteran the benefit of the doubt, a 20 percent disability rating, but not higher, from February 8, 2016, to September 26, 2016, is warranted.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral hearing loss disability meets the Schedular criteria in excess of the disability ratings already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Although the Veteran contends that his bilateral hearing loss disability is more disabling than contemplated by the assigned ratings, the preponderance of the evidence is against the claim from August 7, 2008, to February 7, 2016, from September 27, 2016, to October 27, 2016, and since October 28, 2016.  The benefit-of-the-doubt rule does not apply for these time periods, and the claim must be denied to this extent.  However, after affording the Veteran the benefit of the doubt, a disability rating of 20 percent, but not higher, is warranted from February 8, 2016, to September 26, 2016.  Thus, the claim is granted for this time period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claim for the bilateral hearing loss.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable disability rating for bilateral hearing loss from August 7, 2008, to February 7, 2016, in excess of 30 percent from September 27, 2016, to October 27, 2016, and in excess of 20 percent since October 28, 2016, is denied; however, a 20 percent disability rating, but not higher, from February 8, 2016, to September 26, 2016, is granted. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


